Title: Motion on Colonel Edward Carrington, [26 April] 1782
From: Madison, James
To: 



[26 April 1782]

Resold That Lt Colo. Carrington be informd that the 7th. Art: of the Confederation having reserved to the States the right of appointing all officers of & under the rank of Colonels for the forces respectively raised by them & of filling up all vacancies of such officers, Congress cannot appoint him to the vacancy in the Command of the 4th. Regt. of Artillery raisd by the State of Pesa.
Agreed to April 26. 1782
